OFFICE    OF THE ATTORNEY      GENERAL      OFTEXAS
                            AUSTIN




Honorable Stephen P. Xobsrt
Ceunty'Attorney, DoWitt Oouaty
Ouero , Taram

Dear Sir:
                    Oplnian x0. o-s%%
                    Itor Is a rhorlff




     Axtaole 951, CM. .of'                      ura 0r eras, reabs
a8 r0u0w8:
                                             ~brabpta juatlom
                                            aots moaoy rer the




                                      against     tha d0r08dmt
                                   aa several are h&d
                           of five dollqs, the same to be
                       ?cre,
                    paU.ovsr in tha auw maaner am in the
                     tee, and in thr Jwtloe Oourt We,
                    1 be the mu or rour dollar8.*
    Artlole    940, Cob ef Criminal Proaedure       of   Terae~,road8 a8
followsr
          "Yoney oolleotwlby an offloer upon rooogaizanoea,
     ball bonds and othex obllgatioarreaoverad upon ia the
     ammo of the State uadbr any prori6ion of this Oode, and
Eon.   Stephen P. Robert, May 30, 1939, Page 2.


       a13 rh6,    rorreitures,   judgmeata   and
       oolleated under any pro~lsion of thir
             __. _
       rorthwlthbs paid war by the offloers.oolleatlry
       the IWO to the oounty treamrar of the propar
       oauaty, after flrnt deduatiag thersfros the legal
       feee and oonmiaalonafor oollrotingthe ~ame.~
     On February 4, 1918, tb.lmdqmrtment held In a oonfsr-
enoo opinion written by Hon. C. 1. Taylor, Aaslatant Attornor
Goaeral, that the sharlff la emtltlbd to 5$ otmmlas5.on OIL
trial fee8 uhlah he aotuallp Oollo6t~d.
     Oq Aptil 5, 1952, thlrr:deparlWnt held in a lot&r
opinion writtenrby Hen. WIlli DrWhu,    ias~rtant Attommy
Qenefal, that the sherlfr WEE mtitlod to a remmission oi
5$ on all trial rem aotually oolleoted by him.
     You are respeotf'ullyadvised that in riow of Artiole OS?,
0.6.~. of Texnu, it 18 the opinion of this dwartaont  that a
sheriff oi soastablewuld be eatttled to hi8 amal 5$ oolleo-
tion fee on the trfal r00 In the jurtloe ookrt, Is he aotmlly
aoUeoteid the trial rea, earwall aa on the fin, in said o~urt,
If he aotually oolleotod the ii?@ In said oowt.
       Trusting that,th%s answora y‘ourinqlby,      we are




APPROV-EO:
                                     (stamped:) Approved
Wrald C. Mann (signed)                          Oplnlon 06mltt;b
AT’fWHEY GESHHAL OF T?3XAS                      By R.W.?.‘ Chala¶Mln